DETAILED ACTION
Claims 1-18 are pending in the Instant Application. 
Claims 1-18 are rejected (Non-Final Rejection). 

Priority


The Instant Application filed 7/24/2018 is a continuation of PCT/KR2017/007964 , filed 07/24/2017, which claims foreign priority to Korean Patent Application No. 10-2017-0099828 filed on August 7, 2017, Korean Patent Application No. 10-2017- 0121289 filed on September 20, 2017, and Korean Patent Application No. 10-2018-0033093 filed on March 22, 2018, in the Korean Intellectual Property Office (KIPO), the disclosure of which is incorporated by reference herein in its entirety.

Examiner Notes
	Examiner attempted to contact the Applicant on 14 April 2021 to discuss the claim language with no response. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit,” “a storage unit,” and “a communication unit” in claims 10-18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A control unit” invokes 35 U.S.C. 112(b) and requires special programming and therefore must be supported in 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, the specification is required to have an algorithm for the specialized function regarding the “control unit.” As a result of the specification not including such algorithm, these claims fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 , 9-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wickramasuriya et al. (“Wickramasuriya”), United States Patent Application Publication No. 2013/0246447.


extracting a representative attribute keyword candidate set including representative 5 attribute keywords ([0034] wherein a keyword word is extracted for a point in time);
setting a reserved word set including reserved words ([0043] wherein the reserved sets include the sentiments); 
storing degrees of object-keyword association corresponding to object item- representative attribute keyword pairs ([0038]-[0041] wherein the confidence level is the degree of object-keyword association, i.e. the association of the segment with the sentiment); 
storing degrees of basic reserved word-keyword association corresponding to reserved 10 word-representative attribute keyword pairs by using association weights corresponding to representative attribute keyword-subordinate keyword pairs and degrees of basic reserved word- subordinate keyword association corresponding to reserved word-subordinate keyword pairs ([0039] wherein the system stores the degree of basic reserved world keyword association, such as dog shows are “exciting” so this segment is exciting, wherein weights are described as the determination of the user’s sentiment, such as something be “exciting” vs “boring”);
acquiring a received reserved word ([0055] wherein a sentiment map is acquired with many reserved words); 
acquiring a degree of reserved word-object association corresponding to a pair of the 15 received reserved word and each object item by using the degrees of object-keyword ([0055] wherein two items sentiment maps are compared); and
providing an object item based on the degree of reserved word-object association corresponding to the pair of the received reserved word and each object item ([0055] wherein an object item can be provided as a recommendation based on the degree of reserved word-object association). 20  

As per claim 2, Wickramasuriya The method of claim 1, further comprising, before storing the degrees of basic reserved word-keyword association:
storing the association weights corresponding to the representative attribute keyword- subordinate keyword pairs ([0039] wherein the associated weights are stored in a personalized sentiment map); and 
acquiring degrees of basic reserved word-subordinate keyword association between -66 -DM2\9037249.1 PATENTG6514-00500each subordinate keyword corresponding to the representative attribute keywords and the reserved words ([0039] wherein the system an acquire the degree of basic reserved word-subordinate keyword associations as dog shows are “exciting” vs when there non-personalized map would not share the enthusiasm, thus having a different weight). 

As per claim 3, Wickramasuriya discloses the method of claim 2, wherein acquiring the degrees of basic reserved word- 5 subordinate keyword association comprises:
determining the degrees of basic reserved word-subordinate keyword association between each subordinate keyword and the reserved words by taking into account a ([0038] wherein the system takes into account frequency by changing the reserved word from “exciting” when a surprising number of viewers who found this same segment to be poorly conceived and woodenly acted.10”)

As per claim 4, Wickramasuriya discloses the method of claim 1, wherein storing the degrees of basic reserved word-keyword association comprises:
acquiring adjusted degrees of reserved word-subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for the representative attribute 15 keywords by applying the association weights corresponding to the representative attribute keyword-subordinate keyword pairs to the degrees of basic reserved word-subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for each reserved word-subordinate keyword pair ([0044] wherein the amplitude can also be acquired, which is the adjusted degree of the association); and setting degrees of basic reserved word-keyword association corresponding to pairs of 20 the reserved words and a specific representative attribute keyword so that the degrees of basic reserved word-keyword association pair have a positive correlation with a cumulative value of the adjusted degrees of reserved word-subordinate keyword association for the specific representative attribute keyword ([0044] wherein the positive correlation described is set as the amplitude i.e. funny vs very,  very funny).- 67 - DM2\037249.1 PATENT G6514-00500  


10setting a reserved word candidate by taking into account a frequency at which one linguistic unit or two or more consecutive linguistic units in documents included in a document set and a frequency at which an emotional word included in an emotional word dictionary is located within a preset distance from the one linguistic unit or the two or more consecutive linguistic units ([0038] wherein the frequency is being described as a “surprising number” of comments about a piece of content, wherein the emotional words are described);15 providing interface information adapted to generate a reserved word selection interface including information about the set reserved word candidate ([0043] wherein an interface allows for keywords (reserved words) will increase); and when a reserved word selection input is received via the reserved word selection interface, adding the reserved word candidate, selected according to the selection input, to the reserved word set([0043] wherein an interface allows for keywords (reserved words) will increase).20  

As per claim 10, Wickramasuriya discloses an apparatus for providing information, the apparatus comprising:
a control unit configured to extract a representative attribute keyword candidate set including representative attribute keywords([0034] wherein a keyword word is extracted for a point in time), to set a reserved word set including reserved words ([0043] wherein the reserved sets include the sentiments), store degrees of object-keyword association corresponding to object item-representative attribute -69- DM2\9037249.1 PATENT G6514-00500 keyword ([0038]-[0041] wherein the confidence level is the degree of object-keyword association, i.e. the association of the segment with the sentiment), and to store degrees of basic reserved word-keyword association corresponding to reserved word-representative attribute keyword pairs by using association weights corresponding to representative attribute keyword-subordinate keyword pairs and degrees of basic reserved word-subordinate keyword association corresponding to reserved word- 5 subordinate keyword pairs ([0039] wherein the system stores the degree of basic reserved world keyword association, such as dog shows are “exciting” so this segment is exciting, wherein weights are described as the determination of the user’s sentiment, such as something be “exciting” vs “boring”);
a storage unit configured to store the degrees of object-keyword association and the degrees of basic reserved word-keyword association ([0054] wherein the updated sentiment map is stored based on online responses); and 
a communication unit configured to acquire a received reserved word ([0055] wherein a sentiment map is acquired with many reserved words); 
wherein the control unit acquires a degree of reserved word-object association 10 corresponding to a pair of the received reserved word and each object item by using the degrees of object-keyword association and the degrees of basic reserved word-keyword association([0055] wherein two items sentiment maps are compared); and wherein the control unit provides an object item based on the degree of reserved word- object association corresponding to the pair of the received reserved word and each object item ([0055] wherein an object item can be provided as a recommendation based on the degree of reserved word-object association). 20   15  

As per claim 11, Wickramasuriya discloses the apparatus of claim 10, wherein the control unit, before storing the degrees of basic reserved word-keyword association in the storage unit: stores the association weights corresponding to the representative attribute keyword- subordinate keyword pairs in the storage unit ([0039] wherein the associated weights are stored in a personalized sentiment map); and acquires degrees of basic reserved word-subordinate keyword association between 20 each subordinate keyword corresponding to the representative attribute keywords and the reserved words ([0039] wherein the system an acquire the degree of basic reserved word-subordinate keyword associations as dog shows are “exciting” vs when there non-personalized map would not share the enthusiasm, thus having a different weight).

As per claim 12, Wickramasuriya discloses the apparatus of claim 11, wherein the control unit: determines the degrees of basic reserved word-subordinate keyword association -70- DM2\9037249.1 PATENT G6514-00500 between each subordinate keyword and the reserved words by taking into account a frequency at which each subordinate keyword appears in a context identical or similar to a context in which the reserved words appear ([0038] wherein the system takes into account frequency by changing the reserved word from “exciting” when a surprising number of viewers who found this same segment to be poorly conceived and woodenly acted.10”) 5  


([0044] wherein the amplitude can also be acquired, which is the adjusted degree of the association); and sets degrees of basic reserved word-keyword association corresponding to pairs of the reserved words and a specific representative attribute keyword so that the degrees of basic reserved word-keyword association pair have a positive correlation with a cumulative value of 15 the adjusted degrees of reserved word-subordinate keyword association for the specific representative attribute keyword ([0044] wherein the positive correlation described is set as the amplitude i.e. funny vs very,  very funny).- 67 - DM2\037249.1 PATENT G6514-00500    
10  	
As per claim 18, Wickramasuriya discloses the apparatus of claim 10, wherein:the control unit sets a reserved word candidate by taking into account a frequency at which one linguistic unit or two or more consecutive linguistic units appear in documents  included in a document set and a frequency at which an emotional word included in an emotional word dictionary is located within a preset distance from the one linguistic unit or the two or more consecutive linguistic units ([0038] wherein the frequency is being described as a “surprising number” of comments about a piece of content, wherein the emotional words are described);the communication unit provides interface information adapted to generate a reserved 5 word selection interface including information about the set reserved word candidate([0043] wherein an interface allows for keywords (reserved words) will increase); and when the communication unit receives a reserved word selection input via the reserved word selection interface, the control unit adds the reserved word candidate, selected according to the selection input, to the reserved word set ([0043] wherein an interface allows for keywords (reserved words) will increase).20  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasuriya in view of Khan, United States Patent Application Publication No. 2013/0311485. 

As per claim 5, Wickramasuriya discloses the method of claim 4, but does not disclose wherein acquiring the adjusted degrees of reserved word- subordinate keyword association comprises: acquiring the adjusted degree of reserved word-subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for ([Claim 7] wherein the intensity of the degrees of the basic reserved word (positive or negative sentiment as described in [0090]) are multiplied by the occurrence count to determine a value determined as he weighted occurrence count ).
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the method of acquiring the adjusted levels as described in Khan with the extracted keywords and content in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the method 

As per claim 6, Wickramasuriya discloses the method of claim 4, but does not disclose wherein storing the degrees of basic reserved word-keyword association further comprises: deleting a degree of basic reserved word-keyword association for a representative keyword, for which a degree of basic reserved word-keyword association of a pair of a specific reserved word and a corresponding representative keyword is equal to or lower than the 15 reference degree of basic reserved word-keyword association, among representative keywords having degrees of basic reserved word-keyword association corresponding to the specific reserved word. However, Khan teaches wherein storing the degrees of basic reserved word-keyword association further comprises: deleting a degree of basic reserved word-keyword association for a representative keyword, for which a degree of basic reserved word-keyword association of a pair of a specific reserved word and a corresponding representative keyword is equal to or lower than the 15 reference degree of basic reserved word-keyword association, among representative keywords having degrees of basic reserved word-keyword association corresponding to the specific reserved word ([0081] wherein basic words are learned from a learning process and deleted from the list of degrees of basic reserved word-keyword lists based on a threshold (equal or lower than the reference degree)).   
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the keyword learning in Khan with the keyword determination in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the threshold for learned keywords in Khan in order to create a more exact and smaller set of learned trained reserved words. 

([0107] wherein a threshold can be based on a top predetermined number after the concepts have been ranked.)
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the keyword associating of concepts limited to a predetermined number in Khan with the keyword determination in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the threshold number of reserved keywords in Khan in order to create a more exact and smaller set of learned trained reserved words.

As per claim 8, note the rejection of claim 6 or 7 where Wickramasuriya and Khan are combined. The combination teaches the method of claim 6 or 7. Khan further teaches wherein storing the degrees of basic reserved word- keyword association further comprises: 5normalizing not deleted ones of the degrees of basic reserved word-keyword association corresponding to the specific reserved word so as to complement the degrees of basic reserved word-keyword association ([0081] wherein chi-squared distribution would normalize as to complement the degrees of basic reserved word-keyword association.)

As per claim 14, Wickramasuriya discloses the apparatus of claim 13, but does not disclose wherein the control unit: acquires the adjusted degree of reserved word-subordinate keyword association 20 corresponding to the reserved word-subordinate keyword pairs for the representative attribute keywords by using a value obtained by multiplying the degrees of basic reserved word- subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for each reserved word-subordinate keyword pair by the association weights corresponding to the representative attribute keyword-subordinate keyword pairs.- 71 - DM2\9037249.1 PATENT G6514-00500However, Khan teaches wherein the control unit: acquires the adjusted degree of reserved word-subordinate keyword association 20 corresponding to the reserved word-subordinate keyword pairs for the representative attribute keywords by using a value obtained by multiplying the degrees of basic reserved word- subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for each reserved word-subordinate keyword  ([Claim 7] wherein the intensity of the degrees of the basic reserved word (positive or negative sentiment as described in [0090]) are multiplied by the occurrence count to determine a value determined as he weighted occurrence count ).
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the method of acquiring the adjusted levels as described in Khan with the extracted keywords and content in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the method of acquiring the adjusted degree of reserved word-subordinate keyword association in Khan order to take into consideration the strength of sentiment. 

As per claim 15, Wickramasuriya discloses the apparatus of claim 13, but does not disclose wherein the control unit: deletes a degree of basic reserved word-keyword association for a representative keyword, for which a degree of basic reserved word-keyword association of a pair of a specific 5 reserved word and the corresponding representative keyword is equal to or lower than a reference degree of basic reserved word-keyword association, among representative keywords having degrees of basic reserved word-keyword association corresponding to the specific reserved word. However, Khan teaches wherein the control unit: deletes a degree of basic reserved word-keyword association for a representative keyword, for which a degree of basic ([0081] wherein basic words are learned from a learning process and deleted from the list of degrees of basic reserved word-keyword lists based on a threshold (equal or lower than the reference degree)).   
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the keyword learning in Khan with the keyword determination in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the threshold for learned keywords in Khan in order to create a more exact and smaller set of learned trained reserved words. 

As per claim 16, Wickramasuriya discloses the apparatus of claim 13, but does not disclose wherein the control unit: deletes degrees of basic reserved word-keyword association for representative keywords exclusive of a predetermined number of representative keywords, selected in descending order of degrees of basic reserved word-keyword association of pairs of a specific reserved word and the corresponding representative keywords, from representative keywords 15 corresponding to the specific reserved word.  However, Khan teaches wherein the control unit: deletes degrees of basic reserved word-keyword association for representative keywords exclusive of a ([0107] wherein a threshold can be based on a top predetermined number after the concepts have been ranked.)
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the keyword associating of concepts limited to a predetermined number in Khan with the keyword determination in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the threshold number of reserved keywords in Khan in order to create a more exact and smaller set of learned trained reserved words.

As per claim 17, note the rejection of claims 15 or 16 where Wickramasuriya and Khan are combined. The combination teaches the apparatus of claim 15 or 16. Khan further teaches wherein the control unit: normalizes not deleted ones of the degrees of basic reserved word-keyword association corresponding to the specific reserved word so as to complement the degrees of basic reserved 20 word-keyword association ([0081] wherein chi-squared distribution would normalize as to complement the degrees of basic reserved word-keyword association.)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158